EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Whiting on 7/6/2022.

The application has been amended as follows: 

Claim 10:	The method of claim 9, wherein the encoding associates the reference sequence with each read sequence, whereby the deep learning model jointly processes the reference sequence with each read sequence.

Claim 12:	The method of claim 11, wherein the processing with a deep learning model further comprises transforming the tensor with a CNN comprising a 1D convolutional layer followed by a plurality of fully connected layers, wherein the final fully connected layer outputs the classification of the suboptimal candidate mutation.

Allowable Subject Matter
Claims 1, 3, 4, 6-13, 15, 17, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The allowable subject matter in claims 1, 13, 18 and 20 pertains to wherein the reference sequence and the read sequences are encoded as 2D
Boolean matrices and the reference sequence is associated with each of the read sequences; and
processing the encoded information with a deep learning model that jointly processes the reference sequence with each read sequence and classifies the candidate mutation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663